[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR DEFICIENCY JUDGMENT
The issue on this claim for a deficiency judgment is whether the property mortgaged to the plaintiff by the defendant Fairway Estates II (Fairway) constituted 47.74 acres or as claimed by the defendants, 61.84 acres.
The evidence adduced at trial clearly demonstrates that the mortgage deed provides for only a total of 47.74 acres (Exhibit B). The defendants claim, however, that an adjoining parcel of 14.1 acres was intended by the parties to be included in the mortgaged property inasmuch as Fairway intended to mortgage all of its property. Fairway claims title to both parcels.
The more credible evidence, however, makes it clear to this court that only the 47.74-acre parcel was, in fact, CT Page 4146 mortgaged by Fairway.
Title to the 14.1-acre parcel was claimed by another individual at the time of inception of the mortgage. Insurance on the title could only be obtained on the 47.74-acre parcel and thus the mortgage deed provided only for that parcel. The content of acreage was discussed by the bank's loan officer and the defendant's representative, Steven Eckhouse. (See testimony of Earl Young).
This court, therefore, can only find that 47.74 acres were, in fact, mortgaged.
Its value at the time of vesting of title in the plaintiff was $8,500 per acre or a total of $405,790.
Plaintiff's counsel is to prepare for the court's approval a proposed deficiency judgment based on this finding. Counsel shall employ the approved court form for such deficiency judgment.
Said judgment may include an additional, attorney's fee of $2,500 for this motion as well as an additional appraisal fee of $750 for approval and testimony concerning this motion.
Upon such submission and approval of same by the court judgment may enter accordingly.
FREED, J.